DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	Claims 1-19 are all the claims.
2.	Claims 1-19 are all the claims under examination.

Information Disclosure Statement
3.	The IDS of 8/28/2019 has been considered and entered. The initialed and dated 1449 form is attached.

Specification
4.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Alexa Fluor 647, FACsCalibur, Biolegend, Promega, Cell-Titer Glo, PerkinElmer, Envision, BioServe, AllCells, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as TM,SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1-19 are indefinite for reciting residue ranges for each of a VH domain and a VL domain in the absence of a conventional numbering system for antibody domains. The ordinary artisan cannot ascertain which residues are being referred absent a numbering system. The specification teaches the Kabat numbering system as preferred at [0033; 0038; 0072 and Table 1] and for percent sequence identities for variable regions at [0051].



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is drawn to a humanized form of the antibody of Claim 2.  Claim 2 is drawn to the antibody of Claim 1 wherein the VH and VL domains share at least 90% sequence identity to the amino acid sequences as respectively shown in residues 20-135 of SEQ ID NO:1 and residues 21-140 of SEQ ID NO:2. 
The phrase is taken to mean the antibody variation as being no more than 10% variation from the wild type sequence. A 10% variation for the residues 20-135 of SEQ ID NO:1 is at most 11.5 residues. A 10% variation for the residues 21-140 of SEQ ID NO:2 is at most 11.9 residues. 
The variation for a humanized form of the antibody in Claim 5 is broadening from the at most 10% variation for each of the VH and VL domains of Claim 2. If all four (4) frameworks in each of the sequences shown in Table 1 are calculated as to the number framework (FR1-FR4) residues for those ranging between the residues 20-135 of SEQ ID NO:1 and the residues 21-140 of SEQ ID NO:2, the number exceeds what is required in Claim 2, and Claim 5 is not further limiting, but broadening in its scope of residue variation. The .

    PNG
    media_image1.png
    187
    588
    media_image1.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description

	The claims are drawn to a genus of antibodies each comprising a VH and a VL so long as they have at least 80% identity (Claim 1), at least 90% identity (Claim 2), at least 95% identity (Claim 3), or at least 99% identity (Claim 4) to residues 20-135 of SEQ ID NO: 1 and residues 21-140 of SEQ ID NO: 2, respectively.
	a) The genus of antibody variants falling within any of the ranges set forth in Claims 1-4 are not defined by the position, location, residue, biochemistry, etc, that is relevant to the change(s)/difference(s) from the wild type sequence of SEQ ID NOS: 1 and 2. The variation is not limited and may occur anywhere within any given CDR or amongst the CDR1-CDR3 for an entire VH and VL domain. The specification provides literal support for sequence variants at [0008; 0051; 0076]. The specification makes it clear in Table 1

    PNG
    media_image1.png
    187
    588
    media_image1.png
    Greyscale

in vitro assays.

b) Additionally, the claims do not recite an antigen much less a corresponding structure.  The specification makes it clear that the VH and VL domains of SEQ ID NOS: 1 and 2, respectively, will bind with specificity to full-length extracellular region of murine NTB-A, but does NOT bind to the NTB-A isoform 4 of accession # Q96DU3.
    PNG
    media_image2.png
    117
    586
    media_image2.png
    Greyscale


MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics) or through a sufficient description of a representative number of species.  Either is considered sufficient to show the applicant was in possession of the claimed genus.

Regarding structure-function correlation, it is noted that one of skill in the art was aware that there is a lack of structure-function correlation in antibody molecules.  Evidence of such in the form of publications in the art include the following.

However, the prior art also recognizes that a single protein can be bound by a very large and structurally diverse genus of antibodies (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes). For example, Edwards et al. (2003, JMB 334:103-118) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines), and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. 
Lloyd et al. (2009, Protein Engineering, Eng. Design & Selection 22(3): 159-168) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  

Khan et al. (2014, J. Immunol. 192: 5398-5405) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates that even when some CDR regions share 100% structural identity, the antibodies in which they are comprised can have completely different functions (i.e., binding specificities). 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules for just any change to the VH and VL domain and that would confer or maintain antigen-specific binding.

Regarding a representative number of species, the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  While the specification provides general  those antibodies are highly selected for and shown for two clones, one of which is claimed as a variant of its corresponding VH and VL domain sequences, namely, 11AI. Accordingly, the specification describes a species of antibody having the structure and functions required by the claims.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  The fact pattern is similar in the instant case.  The instant claims recite a genus of antibodies defined only by limited structural variation at a percent level and which have no requirement that they bind any antigen much less with specificity. For the antibody comprising the VH/VL having 100% identity to the sequences of SEQ ID NOS: 1 and 2, the expected inherency is that they would bind the full-length extracellular region of murine NTB-A, but would NOT bind to the NTB-A isoform 4 of accession # Q96DU3. Following the finding in Centocor, the instant claims are found to lack adequate written description. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9708404 (PTO 892 form). Despite the application status being a DIV of the reference patent, the claimed subject matter is overlapping and identical where the 100% identity is shared between the instant claimed antibody and the reference antibody comprising VH and VL domains having amino acid sequences as respectively shown in residues 20-135 of SEQ ID NO: 1 and residues 21-140 of SEQ ID NO: 2. Although the claims at issue are not identical, they all of the instant claims encompass the same VH and VL domain sequences where the percent variation does not exclude the identical factors with the reference claims.
The patent term is only one of two reasons why the Office requires filing a TD. 
i) Patent term
If more than one patent could be obtained on the same invention, an inventor could extend the period of exclusivity beyond what the law intends (See In re Goodman, 11 F3d. 1046, 1053 (Fed. Cir. 1993); General Foods Corp v. Studiengesellschaft Kohle MbH, 972 F.2d 1271, 1279-80 (Fed. Cir. 1992) (“The basic concept of double patenting is that the same invention cannot be patented more than once, which, if happened, would result in a second patent which would expire some time after the original patent and extend the protection timewise”). For example, and as in the present case, an inventor could apply for one patent in 2005 and a second on the same invention in 2015, thereby obtaining the equivalent of a 30 year patent. To prevent this result, the previous examiner (and the instant examiner agrees) that where the subject matter is essentially duplicative to that of the ‘185 patent, the instant claims are unpatentable in the absence of a terminal disclaimer.
ii) One patent to each invention per inventor
	TDs are also required to link two cases together so that two patents to the same or a similar invention cannot be sold separately. An inventor is entitled to one patent on one invention (see In re Leonardo, 119 F.3d 960, 965 (Fed. Cir. 1997).
The double patenting rejection may be obviated by filing a terminal disclaimer in accordance with 37 CFR 1.321(d). See MPEP § 804 and § 804.02. 

Conclusion
9.	No claims are allowed.
10.	The following patent/ PG Publication references teach the combined VL CDR1-3 sequence combination for ("kaskkvtifgsisalh" and "ngakles" and "lqnkevpyt") of clone 11A1 but do NOT teach the combined VH CDR1-3 sequence combination for ("dyyvH" and "kidpedgeikyapkfqg" and "ystyfdy") of clone 11A1: USAN 20180201683; USAN 20170233477; USAN 20160017036; USAN 20120264170; USAN 20120128689; USAN 20110206686; USAN 20090123479; USPN 9624299; and USPN 9045536.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643